A motion for leave to renew “shall be based upon new facts not offered on the prior motion that would change the prior determination” (CPLR 2221 [e] [2]) and “shall contain reasonable justification for the failure to present such facts on the prior motion” (CPLR 2221 [e] [3]; see Barnett v Smith, 64 AD3d 669, 670 [2009]; Chernysheva v Pinchuck, 57 AD3d 936, 937 [2008]). Here, that branch of the father’s motion which was for leave to renew his motion to vacate the support order dated June 26, 2008, was properly denied by the Support Magistrate, as the allegedly new facts offered would not have changed the prior determination (see CPLR 2221 [e] [2]).
The father’s remaining contentions are either without merit or not properly before this Court. Angiolillo, J.E, Lott, Austin and Cohen, JJ., concur.